Citation Nr: 1206841	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-39 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1953 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Philadelphia, Pennsylvania.  The Board previously remanded the issue currently on appeal in April 2011 for further evidentiary development.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida in March 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In the present case, the record reflects that the RO inferred a claim for TDIU benefits from the Veteran's June 2007 increased rating claim.  TDIU was subsequently denied by the RO in a March 2008 rating decision.  The record reflects that the Veteran did not submit a notice of disagreement to the denial of TDIU benefits.  He did submit a notice of disagreement in May 2008, but he explicitly limited his disagreement to the November 2007 rating decision that denied his claim for an increased disability evaluation.  The Veteran did not allege unemployability during his March 2011 hearing, and he has made no further indications that he wishes to further pursue a claim of TDIU.  As such, the Board will limit this decision to the issue properly on appeal - i.e., entitlement to a disability evaluation in excess of 70 percent for PTSD.  

The record reflects that the Veteran was previously represented by both the American Legion and the Florida Department of Veterans Affairs.  However, in February 2012, VA received an updated VA Form 21-22 from the Veteran, clarifying that the Florida Department of Veterans Affairs was his current representative.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in work, family relations, judgment, thinking, and mood, due to symptoms such as panic, depression, anxiety, intermittent suicidal ideations and impaired impulse control; it is not manifested by total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for establishing entitlement to a disability evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In the present case, all necessary notice was provided to the Veteran in letters dated July 2007 and October 2009.  While all the necessary notice was not provided to the Veteran prior to the initial adjudication of his claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in July 2007, November 2009 and May 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained, and the Veteran clarified during his March 2011 hearing that he had not received any treatment for this condition outside of VA.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its DATE remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a VA examination and obtained more recent VA Medical Center (VAMC) records.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities.  A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

GAF scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Facts and Analysis

The record reflects that the Veteran was originally granted service connection for PTSD in a December 2003 rating decision.  A 50 percent disability evaluation was assigned under Diagnostic Code 9411, effective as of July 23, 2003.  In June 2007, VA received a claim from the Veteran seeking a higher disability evaluation for his PTSD.  In a November 2007 rating decision, the RO increased the Veteran's disability evaluation to 70 percent, effective as of June 4, 2007 (the date of receipt of his claim).  VA received a timely notice of disagreement from the Veteran in May 2008 regarding the assigned disability evaluation.  The 70 percent disability evaluation was continued in a December 2008 statement of the case which the Veteran appealed to the Board in December 2008.  

According to a September 2006 VA outpatient treatment record, the Veteran was becoming increasingly irritable.  It was noted that he was suspended from his job for two days the previous month.  However, the Veteran was trying to hold in for 25 years.  Examination revealed him to be logical and coherent with clear thinking.  There were no hallucinations or delusions and his affect was full and appropriate to thought content.  He was mildly depressed, but there were no suicidal plans.  Memory and orientation were found to be intact, and his concentration and insight were described as good.  

Upon receipt of his claim in June 2007, the Veteran was scheduled for a VA psychiatric examination to determine the current level of severity of his service-connected PTSD.  It was noted that the Veteran lived alone and had been divorced for more than 20 years.  The Veteran also reported not having a close relationship with his two children.  He noted that he had been dating someone for about nine years, but that they broke up approximately one year earlier.  He also denied having any friends.  Examination revealed the Veteran to be casually dressed with unremarkable speech.  His mood was described as depressed and his affect as constricted.  He was fully oriented in all spheres with unremarkable thought processes.  The Veteran denied suicidal thoughts, but he did endorse passive homicidal ideations.  There was no evidence of inappropriate behavior, hallucinations or obsessive/ritualistic behavior.  The Veteran also denied panic attacks.  The examiner concluded that the Veteran's impulse control was fair and that his memory was normal.  The examiner also noted that the Veteran was capable of maintaining minimum personal hygiene.  

The examiner diagnosed the Veteran with chronic, moderate, PTSD, alcohol abuse and a gambling addiction.  A GAF score of 55 was assigned at this time.  The examiner noted that the Veteran retired in 2006 due to eligibility by age or duration of work.  However, the examiner also indicated that the Veteran was forced to retire after his work quality was compromised and he had a fight with his boss.  The examiner noted that the Veteran had no social support, but that he did not suffer from total occupational and social impairment.  Rather, the Veteran suffered from occupational and social impairment with deficiencies in judgment, thinking, family relations, work and mood.  

The Veteran was subsequently afforded an additional VA psychiatric examination in November 2009.  It was noted that the Veteran lived alone and that he had been divorced for 23 years.  He also denied having a close relationship with his two children.  He denied having any friends, and said he preferred to stay away from people.  Examination revealed the Veteran to have a constricted affect with an anxious and dysphoric mood.  He was noted to be oriented in all spheres with no delusions or hallucinations.  His memory was also found to be intact.  The Veteran denied suicidal ideation, but he again endorsed homicidal ideation.  The Veteran did not suffer from inappropriate behavior or obsessive or ritualistic behavior.  The Veteran did endorse panic attacks.  Impulse control was deemed to be fair with episodes of violence.  The examiner concluded that the Veteran was able to maintain minimum personal hygiene and that there were no problems with activities of daily living.  

The examiner concluded that the Veteran suffered from PTSD with moderate symptoms since his military trauma.  He was also found to be suffering from alcohol dependence secondary to PTSD.  A GAF score of 50 was assigned, and it was noted that since the last examination, the Veteran had become more irritable and was experiencing occasional panic attacks.  The examiner concluded that the Veteran did not suffer from total occupational and social impairment due to his PTSD, but that there was occupational and social impairment due to deficiencies in judgment, thinking, family relations, work and mood.  

VA treatment records reflect that the Veteran continued to seek treatment for his PTSD.  According to a record dated in January 2011, the Veteran experienced nightmares, intrusive thoughts, sleep disturbances, guilt and anger issues.  The Veteran indicated that he felt his symptoms were worsening, and that he was depressed and sometimes felts as though life were not worth living.  However, he denied suicidal or homicidal ideation at the present time.  The examiner diagnosed the Veteran with PTSD and a major depressive disorder, and assigned a GAF score of 60.  

According to an April 2011 VA treatment record, the Veteran was depressed more days than not and he was having problems sleeping.  He again noted that he sometimes felt like life was not worth living.  However, his insight and judgment were deemed to be good and he was not suicidal.  A record prepared approximately two weeks later notes that the Veteran was feeling better and that he was going outdoors daily.  He also reported sleeping better.  His mood was noted to be better and his affect to be appropriate.  The Veteran was also not delusional and he did not have suicidal or homicidal ideation.  His insight and judgment were also described as good.  

The Veteran was afforded an additional VA examination in May 2011 because he alleged that his previous VA examination was inadequate.  The Veteran was noted to have moderate to severe symptoms on a daily basis with an exacerbation of his depressive symptoms over the past six months.  The Veteran reported symptoms of poor sleep, depressed mood with suicidal ideation, social isolation, nightmares, flashbacks and guilt.  It was noted that the Veteran retired in 2006.  The Veteran indicated that he believed he was pushed out due to his age and politics.  The examiner indicated that the Veteran lived alone but had a close, loving relationship with both of his two children.  The Veteran also reported having one friend who lived in Florida.  However, it was noted that this individual was dying.  The Veteran denied any other friends or close acquaintances and indicated that he did not like being around other people.  

Examination revealed the Veteran to be oriented in all spheres.  His affect was noted to be constricted.  The examiner concluded that the Veteran's ability to maintain minimal personal hygiene and other basic activities of daily living was intact.  The Veteran's speech was noted to be vague at times.  There were no delusions or hallucinations.  It was noted that while the Veteran originally reported visual hallucinations, he explained that he was referring to his own dreams and thoughts.  The Veteran reported chronic daily suicidal ideation with no active plan or intent.  The Veteran reported an incident over the winter while in Florida in which he wanted to kill himself, but he called the crisis line and received help.  Attention and concentration were deemed to be good and the Veteran denied obsessions or compulsions.  Also, while he was noted to have a depressed mood, the Veteran denied anxiety or panic.  The Veteran reported that his impulse control had improved since the last examination due to the fact that he was avoiding bars.  

The examiner concluded that the Veteran suffered from severe major depressive disorder without psychotic features and chronic PTSD that was moderate in severity.  A GAF score of 50 was assigned.  The examiner concluded that the Veteran's depression was much more pronounced compared to his last examination and that suicidal ideation was a new symptom.  Also, since the Veteran no longer went to bars, his socialization was reduced to almost zero.  Impulse control was noted to be improved, however.  The examiner concluded that the Veteran's PTSD resulted in deficiencies in work judgment, thinking and mood.  

Finally, the record reflects that the Veteran was treated by VA on an outpatient basis in June 2011.  It was noted that the Veteran was continuing to cut back on his alcohol use.  Examination revealed the Veteran to be alert, well-groomed and neatly dressed.  His affect was described as normal in range and his mood as euthymic with no suicidal ideations or plans.  His speech was also described as normal.  The psychiatrist noted that the Veteran's thought process was coherent and that he had no hallucinations or delusions.  Cognition was deemed to be grossly intact and the Veteran was oriented in all spheres.  Finally, the examiner concluded that the Veteran's insight and judgment were intact.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to the maximum disability evaluation of 100 percent at any time during the pendency of his claim.  As already noted, a 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The VA examiners of record have consistently concluded that the Veteran suffered from occupational and social impairment with deficiencies in areas such as work, family relations, judgment, thinking, and mood, rather than concluding that the Veteran suffered from total occupational and social impairment.  Occupational and social impairment with deficiencies in many areas of life is reflected by a 70 percent disability evaluation.  Id.  A 100 percent disability evaluation, on the other hand, requires total occupational and social impairment.  Id.  While the record clearly reflects significant social and occupational impairment in this case, the Veteran reported in May 2011 that he had a close and loving relationship with his children.  This is in contrast to the Veteran's earlier assertions that he was not close with his children.  The Veteran also indicated in May 2011 that he had a friend in Florida.  While it was noted that this individual was dying, it does not change the fact that the Veteran was able to maintain a friendship.  Finally, the Veteran stated in an October 2009 letter to VA that he sometimes forgot the names of his "relatives and friends," suggesting that he does in fact maintain some social relationships.  This demonstrates that the Veteran does not suffer from total social impairment.  

In addition, a 100 percent disability evaluation is meant to compensate a Veteran who suffers from more severe symptomatology than the Veteran.  The Board notes that a Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id.  In September 2006, the Veteran's thought processes were noted to be logical and coherent with no delusions or hallucinations.  In fact, the Veteran has always denied hallucinations or delusions.  While he did report hallucinations during his May 2011 examination, it was clarified that the Veteran was actually referring to his own dreams and thoughts.  Likewise, the Veteran has routinely been found to be oriented in all spheres, and there is no evidence of memory loss so severe that the Veteran forgets his own name.  The Board recognizes that the Veteran reported forgetting the names of friends and relatives in October 2009.  However, a lower disability evaluation of 30 percent is meant to compensate a Veteran for symptoms such as mild memory loss.  

The Board has also considered whether the Veteran is a persistent danger to himself or others.  According to a September 2006 record, the Veteran was becoming increasingly irritable.  The Veteran also endorsed passive homicidal ideations upon examination in June 2007 and November 2009.  The Veteran also reported in 2011 that he sometimes felt as though life were not worth living and he reported chronic daily suicidal ideation with no active plan or intent upon examination in May 2011.  Having considered this evidence, the Board does not find that it has resulted in a persistent danger of the Veteran hurting himself or others.  While the Veteran has expressed homicidal thoughts, there is no evidence that he has in fact acted on these thoughts.  He also denied having such thoughts in January 2011, April 2011 and May 2011.  The May 2011 VA examiner also noted that the Veteran's impulse control was continuing to improve.  As such, the Veteran's infrequent reports of homicidal ideation have not resulted in a persistent danger to others.  

Also, while the Veteran has more recently reported suicidal thoughts, with a desire to follow through on these thoughts in the winter of 2011, this too fails to demonstrate that the Veteran is at a persistent danger of hurting himself.  Initially, the Board notes that a 70 percent disability evaluation is meant to compensate a Veteran with symptomatology such as suicidal ideation.  38 C.F.R. § 4.130.  The record does not reflect that the Veteran has actually hurt himself or that he is in persistent danger of doing so.  In fact, during outpatient treatment in June 2011, just one month after his May 2011 examination in which he described daily suicidal ideation, the Veteran specifically denied suicidal ideation or plans.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran is not a persistent danger to himself or others.  

Finally, the evidence of record demonstrates that the Veteran does not suffer from an intermittent inability to perform his daily activities and maintain minimal personal hygiene.  The June 2007 VA examiner concluded that the Veteran was capable of maintaining minimal personal hygiene.  The November 2009 VA examiner also opined that the Veteran was able to maintain minimum personal hygiene and that there were no problems with his activities of daily living.  Finally, the May 2011 VA examiner reached the same conclusions as the November 2009 examiner.  As such, the preponderance of the evidence demonstrates that the Veteran does not suffer from an intermittent inability to perform activities of daily living.  

In reaching the above conclusions, the Board is not suggesting that the Veteran does not suffer from significant occupational and social impairment.  However, a 70 percent disability evaluation is meant to compensate a Veteran for such symptomatology, to include an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  As such, the Veteran's symptomatology is more appropriately represented by the current 70 percent disability evaluation, rather than the highest available rating of 100 percent.  

The above conclusions are also supported by the GAF scores of record.  A review of the evidence of record reflects that the Veteran has been afforded GAF scores of between 50 and 60 during the pendency of his claim.  Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning, while scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A 70 percent disability evaluation encompasses the above criteria, as it is meant to compensate a Veteran for deficiencies in occupational and social impairment due to symptoms such as suicidal ideation.  

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 70 percent for his PTSD.  In an October 2009 statement, the Veteran asserted that he suffered from deep depression and anxiety attacks, as well as disorientation to time and place.  He also reported forgetting the names of his relatives and friends, and forgetting to shave for up to a week.  Finally, he described suicidal thoughts.  Having considered this statement, the Board does not find that it demonstrates entitlement to the maximum disability evaluation of 100 percent.  A 70 percent disability evaluation encompasses symptomatology such as memory loss, near-continuous panic or depression, neglect of personal appearance and hygiene and suicidal ideation.  As such, these symptoms do not reflect entitlement to a 100 percent disability evaluation.  While the Veteran did endorse disorientation to time and space, this assertion has routinely been refuted upon psychiatric examination.  As such, the Veteran's October 2009 statement fails to reflect entitlement to the highest available disability evaluation.  

The Veteran also provided testimony in support of his claim at a hearing in March 2011.  The Veteran described getting agitated with people and having had a fight with his ex-girlfriend in which he struck her daughter.  The Veteran also felt that he got "delusional at times."  The Veteran denied memory problems, however, aside from just aging.  While the Board has considered the Veteran's testimony, it fails to demonstrate entitlement to a higher disability evaluation.  A 70 percent disability evaluation is meant to compensate a Veteran who suffers from unprovoked irritability with periods of violence.  See 38 C.F.R. § 4.130.  Also, while the Veteran reported being delusional at times, this assertion is not supported by the objective examinations of record.  In addition, a 100 percent disability evaluation is meant to compensate a Veteran who suffers from "persistent" delusions, rather than just intermittent episodes.  See id.  As such, the Veteran's hearing testimony fails to demonstrate entitlement to the highest disability evaluation of 100 percent.   

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The record reflects that the Veteran's PTSD has resulted in significant occupational and social impairment.  However, a 70 percent disability is meant to compensate a Veteran for such symptomatology.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The evidence does not suggest that this disability has resulted in marked interference with employment above and beyond that considered by the assigned disability evaluation, as a 70 percent disability evaluation is meant to compensate a Veteran who is deficient in the work place.  All of the VA examiners of record have concluded that the Veteran suffered from deficiencies in his occupational and social life, rather than total occupational and social impairment as envisioned by the next-higher disability evaluation.  Also, there is no evidence of frequent periods of hospitalization due to this disability.  Therefore, the rating criteria reasonably describe the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  However, as outlined above, the record demonstrates that the Veteran's symptomatology has not resulted in total occupational and social impairment at any time during the pendency of his claim.  As such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 70 percent for PTSD must be denied. 


ORDER

The claim of entitlement to a disability evaluation in excess of 70 percent for PTSD is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


